DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed February 23, 2021. Claims 21-25 and 27 have been amended. Claims 21-28 are presently pending and are presented for examination.

4.	Objections. Applicant's arguments/amendments filed February 23, 2021 with regard to the previous objection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, the objection is withdrawn.



Claim Rejections - 35 USC § 112. Applicant's arguments/amendments filed February 23, 2021 with regard to the previous 35 USC § 112 rejections have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, 35 U.S.C. 112 rejections are withdrawn.

6.	Claim Rejections - 35 USC § 103. Applicant's arguments/amendments filed February 23, 2021 with regard to the previous 35 USC § 103 rejections have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, 35 USC § 103 rejection is maintained.
The applicant argues that “there is no disclosure or suggestion with regard to a preset distance causing “greeting the visitors” in paragraph 392 of Deyle. In contrast, amended claim 21 clearly requires at least two operations including “reducing a movement speed of the moving robot” and “uttering a first voice guide including a greeting” in response to determining that a person exists within a preset first distance.”

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. It is expressly or impliedly contained in the prior art all the limitations of the claimed invention. For example, first, Deyle discloses that a person exists within a preset first distance (See at least ¶ 6, “a sensor capable of detecting a presence of a person within a detection range of the robot”), (See at least ¶ 135, “The robot 100 can monitor multiple individuals. For instance, the robot can identify one or more individuals in a group of individuals, and can track the identified individuals within the group. In some embodiments, the robot can monitor very large groups, such as crowds at a conference or concert.”), (See at least ¶ 265, “The robot determines 2015, for each object, a type of the object, the location of the object, and a state of the object”). This feature of sensing people or things within a range is also conventional and well known in the art. Second, Deyle discloses reducing a movement speed of the moving robot (See at least ¶ 361, “The modification can include reducing speed of the movement, delaying the movement, completely stopping the movement, generating a warning signal ( e.g., to a human within a vicinity of the mobile robot 2905), changing a direction of the movement, and any other suitable methods to mitigate the safety violation”). Third, Deyle discloses uttering a first voice guide including a greeting (See at least ¶ 392, “The mobile robot can assist visitors by helping visitors open doors, greeting the visitors and asking if the visitors need help, directing the visitors to locations within the building, retrieving locations of products in a store, contacting appropriate personnel in response to a user request, retrieving a product for a visitor, checking in visitors to an appointment or a reservation, making recommendations to visitors, signing for mail and packages, enforcing visitor access control, and the like”). Accordingly, based on the evidence presented in the prior art and the fact that all these features are conventional and well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile robot to performed the claimed features. Additionally, it would have been an obvious matter of design 
The applicant argues that “nowhere in Deyle does it provide comparison between the asserted first distance (boundary areas 1708) allegedly disclosed in Deyle and the asserted second distance (a general term "detection range"). In contrast, amended claim 21 clearly recites "within a preset second distance set to be shorter than the preset first distance."”
However, the examiner respectfully disagrees. It is expressly or impliedly contained in the prior art all the limitations of the claimed invention. Regarding to detecting people within multiple rages, the examiner directs the applicant’s attention to the response above where it is determined that such feature is disclosed by the prior art reference, conventional, and well known in the art. It would be obvious for a person of ordinary skill in the art to modify a robot to sense multiple rages when one may obviously be shorter than the other and perform differently depending on the detected range. For example, a robot operational system can be configure to present a warning after a person cross a boundary (See at least ¶ 145, “If an individual approaches the robot (for instance, within a threshold distance from a location of the robot), the robot can warn the user not to cross a boundary associated with the location being monitored, can project a boundary onto the floor around the location”). In the same way, it would be obvious to a person of ordinary skill in the art to program or modify a robot actions to react differently at different ranges (See at least ¶ 363, “the mobile robot 2905 can modify the motion plan based on a distance between the mobile robot 2905 and a person or object”).
The applicant argues that “neither Deyle nor Vu discloses or suggests performing a different set of operations "in response to determining that a person exists within a preset first 
However, the examiner respectfully disagrees. The examiner believes that based on the above responses, we have determined that such feature is obvious for a person of ordinary skill in the art since it would have been an obvious matter of design choice to set different recognition ranges in the robot to perform different features such as speed control, voice guidance, robot movement, and robot performance in general.
The applicant argues that “the asserted second distance allegedly disclosed in Deyle is inconsistent in cited paragraphs 6, 135, 361, 114, and 115 of Deyle and cited paragraph 31 of Vu. Furthermore, it is noted that "receiving a language selection input ..." and "displaying a menu screen ..." also require "determining that a person exists within a preset second distance set to be shorter than the preset first distance" according to amended claim 21. However, the asserted disclosure by Deyle with respect to "receiving a language selection input" and "displaying a menu screen ..." does not provide any requirements for a specific distance”
However, the examiner respectfully disagrees. The examiner has properly stablished that the limitations of the claimed invention expressly or impliedly contained in the prior art and it would be obvious for a person of ordinary skill in the art to modify the robot to perform different actions such as speed control, voice guidance, robot movement, and robot performance in general depending upon a range detection. The fact that one range can be shorter than other does not change the fact that it is matter of design choice to grogram a robot to act differently at multiple ranges. Accordingly, in response to Applicant's arguments, 3 7 CFR § 1.111 ( c) requires applicant to "clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He 21 and its dependent claims. 

Objections
7.	Claims 22-24 is objected to because of the following informalities: They recite “the rotating the main body comprises rotating the main body”. The amended article “the” is not necessary since it is known that the limitation refers back to rotating the main body. Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 21-28 are rejected under 35 U.S.C 103 as being unpatentable over Deyle et al, US 2020/0061839, in view of Vu et al. US 2007/0192910, hereinafter referred to as Deyle and Vu, respectively.

Regarding claim 21, Deyle discloses a method of operating a moving robot, the method comprising: 
	in response to determining that a person exists within a preset first distance (See at least ¶ 106, “The scanners 726 can detect objects, obstacles, paths, or individuals within a proximity of the robot 100. Examples of scanners include laser scanners or rangefinders, radar, sonar, ultrasonic sensors, motion detectors, 3D depth sensors, thermal scanners, infrared or ultraviolet scanners, and the like”); 
reducing a movement speed of the moving robot (See at least ¶ 218, “the robot can move at a first top speed, and when the robot enters the boundary areas 1708, the robot can move at a second top speed slower than the first top speed. Similarly, robot speed can be adjusted based on historical foot traffic information, based on a current room occupancy, based on detected sounds ( e.g., detected human voices or opening doors)”); and
uttering a first voice guide including a greeting (See at least ¶ 392, “The mobile robot can assist visitors by helping visitors open doors, greeting the visitors and asking if the visitors need help, directing the visitors to locations within the building, retrieving locations of products in a store, contacting appropriate personnel in response to a user request, retrieving a product for a visitor, checking in visitors to an appointment or a reservation, making recommendations to visitors, signing for mail and packages, enforcing visitor access control, and the like”); 
and in response to determining that a person exists within a preset second distance set to be shorter than the preset first distance (See at least ¶ 6, “a sensor capable of detecting a presence of a person within a detection range of the robot”), (See at least ¶ 135, “The robot 100 can monitor multiple individuals. For instance, the robot can identify one or more individuals in a group of individuals, and can track the identified individuals within the group. In some embodiments, the robot can monitor very large groups, such as crowds at a conference or concert.”), (The examiner notes that it is impliedly contained in the prior art that if one or multiple individuals exist within an area the robot, it can determine their respective distances. In other words, multiple individuals can be found to be at multiple distances including a shorter or longer distance to the robot. Further, the secondary art of Vu used in this 103 rejection also uses detecting a person in different distances from a center of a robot (See at least Vu ¶ 31)):
stopping movement of the moving robot (See at least ¶ 361, “The modification can include reducing speed of the movement, delaying the movement, completely stopping the movement, generating a warning signal ( e.g., to a human within a vicinity of the mobile robot 2905), changing a direction of the movement, and any other suitable methods to mitigate the safety violation”), (The examiner notes that it would be obvious for a person or ordinary skill in the art to stop movement of a robot to avoid collision or maintain a threshold distance based on the disclosure of the prior art); 
rotating a top cover of the moving robot such that one surface of the moving robot on which an operation unit and a first display are disposed faces the person detected within the preset second distance, after the stopping (See at least ¶ 114, “In the embodiment of FIG. 8, the head can rotate relative to the body without otherwise requiring rotation or movement by the robot via the head rotation engine 820. Enabling the head to rotate independently of the rest of the robot can beneficially enable the robot to rotate components coupled to the head…In other words, by rotating the head, the cameras and display of the robot of FIG. 8 can face different directions, allowing the cameras to capture video from a different field of view and allowing the robot to tum the touch screen display such that it faces an individual within a proximity of the robot”), (The examiner notes that it would be obvious for a person or ordinary skill in the art to rotate a top cover to face a person detected within the second distance to allow a person access to a touch screen),
rotating a main body of the moving robot at a stopped position such that faces the person detected within the preset second distance, after rotating the top cover (See at least ¶ 115, “In the embodiment of FIG. 8, the body 604 of the robot 100 can similarly rotate relative to the base 608 via the body rotation engine 822. Enabling the body 604 to rotate independently of the base can beneficially enable components coupled to the body to rotate, such as the close range RFID antenna array 804, the long range RFID antenna array 806, and the microphone array 810”), (The examiner notes that it would be obvious for a person or ordinary skill in the art to have a different components including a second display attached to the body of the robot to face a person within a threshold distance),
receiving a language selection input after rotating the main body (See at least ¶ 102, “the user interface further configures a voice recognition engine configured to recognize a user's voice, enabling a user to speak to the robot (for instance, to request information, to command the robot to perform an security operation, or the like).”), (The examiner notes that recognize a user's voice is equivalent to receiving a language selection input. Further, receiving a language selection input is conventional and well understood in the art. For example, receiving a language selection input is found in TV technology, computers, mobile devices etc.); and 
displaying a menu screen on the first display based on a language corresponding to the language selection input (See at least ¶ 357, “The common tasks can be displayed to the human operator 2910 in the graphical interface such that the human operator 2910 may select from a drop-down menu that lists the common tasks that the mobile robot 2905 can perform”), (The examiner notes that displaying a menu screen based on a language corresponding to the language selection input is conventional and well understood in the art. For example, displaying a menu screen based on a language corresponding to the language selection input is found in TV technology, computers, mobile devices, etc.).
Deyle fails to explicitly disclose a second display having a larger size than the first display.
However, Vu teaches a second display having a larger size than the first display (See at least fig 1A, item 18, ¶ 103 “The depicted embodiment includes a touch screen 18 for allowing a user to interact with the robot 10, answer questions posed by the robot 10, or give the robot 10 commands.”), (See at least fig 1A, item 16, ¶ 106 “The head 16 also contains a display 26 used for facial animation, and which may be adapted for videoconferencing, multimedia applications, menu input, etc.”), (The examiner notes that the robot of Vu contains a display in the head and body of the robot. It would be obvious for a person of ordinary skill in the art to modify the head and body of a robot to contain different size of instruments including display devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of operating a moving robot of Deyle and include a second display having a larger size than the first display as taught by Vu because it would allow movement of the camera and display located thereon, giving the robot both a wide range of camera vision and a wide range of display viewability (Vu ¶ 115).

Regarding claim 22, Deyle discloses the method of claim 21, wherein rotating the main body comprises rotating the main body toward a person located in a shortest distance from the moving robot, when a plurality of persons exist within the preset second distance (See at least ¶ 115, “In the embodiment of FIG. 8, the body 604 of the robot 100 can similarly rotate relative to the base 608 via the body rotation engine 822. Enabling the body 604 to rotate independently of the base can beneficially enable components coupled to the body to rotate, such as the close range RFID antenna array 804, the long range RFID antenna array 806, and the microphone array 810”), (The examiner notes that it is impliedly contained in the prior art that if one or multiple individuals exist within an area the robot, it can determine their respective distances. In other words, multiple individuals can be found to be at multiple distances including a shorter or longer distance to the robot. Further, the secondary art of Vu used in this 103 rejection also uses detecting a person in different distances from a center of a robot (See at least Vu ¶ 31)), (The examiner notes that the body of the robot can rotate in different directions to scan the environment).

Regarding claim 23, Deyle discloses the method of claim 21, wherein the rotating the main body comprises rotating the main body toward a person located closest to a traveling direction of the moving robot, when a plurality of persons exist within the preset second distance (See at least ¶ 115, “In the embodiment of FIG. 8, the body 604 of the robot 100 can similarly rotate relative to the base 608 via the body rotation engine 822. Enabling the body 604 to rotate independently of the base can beneficially enable components coupled to the body to rotate, such as the close range RFID antenna array 804, the long range RFID antenna array 806, and the microphone array 810”), (The examiner notes that it is impliedly contained in the prior art that if one or multiple individuals exist within an area the robot, it can determine their respective distances. In other words, multiple individuals can be found to be at multiple distances including a shorter or longer distance to the robot. Further, the secondary art of Vu used in this 103 rejection also uses detecting a person in different distances from a center of a robot (See at least Vu ¶ 31)), (The examiner notes that the body of the robot can rotate in different directions to scan the environment).

Regarding claim 24, Deyle discloses the method of claim 21, wherein the rotating the main body comprises rotating the main body toward a person selected based on a distance and an angle with respect to the moving robot, when a plurality of persons exist within the preset second distance (See at least ¶ 115, “In the embodiment of FIG. 8, the body 604 of the robot 100 can similarly rotate relative to the base 608 via the body rotation engine 822. Enabling the body 604 to rotate independently of the base can beneficially enable components coupled to the body to rotate, such as the close range RFID antenna array 804, the long range RFID antenna array 806, and the microphone array 810”), (The examiner notes that it is impliedly contained in the prior art that if one or multiple individuals exist within an area the robot, it can determine their respective distances. In other words, multiple individuals can be found to be at multiple distances including a shorter or longer distance to the robot. Further, the secondary art of Vu used in this 103 rejection also uses detecting a person in different distances from a center of a robot (See at least Vu ¶ 31)), (The examiner notes that the body of the robot can rotate in different directions to scan the environment).

Regarding claim 25, Deyle discloses the method of claim 21, further comprising: uttering a second voice guide for inducing language selection, in response to determining that the person exists within the preset second distance (See at least ¶ 392, “The mobile robot can assist visitors by helping visitors open doors, greeting the visitors and asking if the visitors need help, directing the visitors to locations within the building, retrieving locations of products in a store, contacting appropriate personnel in response to a user request, retrieving a product for a visitor, checking in visitors to an appointment or a reservation, making recommendations to visitors, signing for mail and packages, enforcing visitor access control, and the like”), (The examiner interprets uttering a second voice guide for inducing language selection equivalent to greeting the visitors and asking if the visitors need help, directing the visitors to locations within the building, or assisting a visitor via voice guide).

Regarding claim 26, Deyle discloses the method of claim 21, further comprising performing a standby traveling that sequentially reciprocates a starting position and preset search positions (See at least ¶ 335, “The mobile robot 2710 can use the captured images to determine
an inventory operation to perform. If the inventory operation can be performed by the mobile robot 2710, the mobile robot 2710 generates a motion plan to execute the inventory operation.”), (See at least ¶ 374, “the mobile robot 3105 performs a security sweep in multiple phases…the mobile robot 3105 can scan a proximity around location A first, can move to location B for scanning, and then can move to location C”), (The examiner interprets standby traveling that sequentially reciprocates a starting position and preset search positions equivalent to controlling the movement of the robot to predefined positions such as s generation of a motion plan to travel to different points in the environment), (The examiner notes that performing a standby traveling that sequentially reciprocates a starting position and preset search positions is a conventional and well known method in the art used to program robots, machines, or devices to travel to specific points in a map to achieve tasks such cleaning, mowing lawn, security, etc.).

Regarding claim 27, Deyle discloses the method of claim 26, wherein the preset search positions are set radially based on the starting position (See at least ¶ 335, “The mobile robot 2710 can use the captured images to determine an inventory operation to perform. If the inventory operation can be performed by the mobile robot 2710, the mobile robot 2710 generates a motion plan to execute the inventory operation.”), (See at least ¶ 374, “the mobile robot 3105 performs a security sweep in multiple phases… For example, as shown in FIG. 31, the mobile robot 3105 determines that the likelihoods of a surveillance device being within a 10 feet radius of locations A, B, and C are 60%, 85%, and 5%, respectively…the mobile robot 3105 can scan a proximity around location A first, can move to location B for scanning, and then can move to location C”), (The examiner interprets wherein the search positions are set radially based on the starting position equivalent to controlling the movement of the robot to predefined positions within a radius such as generation of a motion plan to travel to different points in the environment).

Regarding claim 28, Deyle discloses the method of claim 21, wherein the language selection input is received by a voice input or a touch input (See at least ¶ 102, “the user interface further configures a voice recognition engine configured to recognize a user's voice, enabling a user to speak to the robot (for instance, to request information, to command the robot to perform an security operation, or the like).”), (The examiner notes that recognize a user's voice is equivalent to receiving a language selection input. Further, receiving a language selection input is conventional and well understood in the art. For example, receiving a language selection input is found in TV technology, computers, mobile devices etc.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665